The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 7/28/2022.
Claims 1, 4-7, 10, 13-16, 19 and 23-25 are amended.
Claims 1-27 are pending. 
Claims 1-27 are rejected.
Response to Arguments
Applicant`s arguments filed July 28, 2022 have been fully considered but they are not persuasive.
As per the 103 rejection of claim 1, 10 and 19, Applicant argued that none of Casanova and Achar include the discrete storage portions are assigned to at least one processing node, for storing content; entering a utilization mode that is separate from the expansion mode during which the utilization of the assigned discrete portions is increased by backfilling unused gaps within the assigned discrete portions with the content until a first utilization level target is achieved; and once the first utilization level target is achieved, switching from the utilization mode to the expansion mode. 
However, Examiner relies on a newly cited reference Okelberry to teach these limitations.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 14, 15, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “about the same time”, where this term “about” is a relative term and was not defined by the specification, where it is unclear how to define “at essentially the same time” . 
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9. Claims 1, 10 and 19 are rejected under 35 U.S.C. 103(a) as being disclosed by Casanova et al. (US PGPUB 2008/0126357) (hereinafter ‘Casanova’), in view of Achar et al.  (US 10,007,685 hereinafter referred to as Achar), and further in view of Okelberry et al.  (US PGPUB 2019/0265895 hereinafter referred to as Okelberry).
As per independent claim 1, Casanova discloses a computer-implemented method, executed on a computing device, comprising: defining a quantity of discrete storage portions within a storage system [(Paragraphs 0032; FIGs. 1 and 2) where Casanova teaches that a set of available storage units for the fragments is determined. Any of a variety of techniques can be used to create such a state. In a centralized scheme, a central server can be configured to keep track of available storage units, and each user's device can be configured to contact the central server to obtain the set. The allocation of fragments to storage units, at 250, may be performed at either the central server or the user's device. As an alternative to the use of a central server, the user device 110 may be configured to query a plurality of nodes on a network to determine which nodes are available for providing storage units. The number of storage units allocated to receive each fragment is determined based on the particular data being stored and the likelihood of the storage units being available when the file needs to be retrieved to correspond to the claimed limitation]; entering an expansion mode during which the discrete storage portions are incrementally assigned to at least one processing node until a first assignment level target is achieved [(Paragraphs 0032, 0054 and 0073; FIGs. 1 and 2) where Casanova teaches that in an example embodiment, an availability measure may be associated with each storage unit, and storage units are allocated to each fragment until a given threshold of accumulated availability is reached for that fragment to correspond to the claimed limitation].  
Casanova does not appear to explicitly disclose once the first assignment level target is achieved, entering a utilization mode during which the utilization of the assigned discrete portions is increased by backfilling unused gaps within the assigned discrete portions with the content until a first utilization level target is achieved.
However, Achar discloses once the first assignment level target is achieved, entering a utilization mode during which the utilization of the assigned discrete portions is increased by backfilling unused gaps within the assigned discrete portions with the content until a first utilization level target is achieved [(Column 5, lines 35-55; FIG. 1) where Achar teaches that the data logs stored in each of the partition can themselves be fragmented to a smaller size to increase the probability of storing maximum data logs in the partitions of each application. For example, in scenarios where an application generates data logs of size 70 MB and the total space available with the partition allocated to the application is of 550 MB, the maximum space that can be filled by storage of the data logs would be 490 MB and the remaining space of 60 MB would always be unutilized. Hence, in such scenarios, the fragmentation of the data logs into smaller size data logs, the partitions can be utilized efficiently. In the present example, a data log of 70 MB may be fragmented to 60 MB and 10 MB such that the fragment of data log of size 60 MB can be accommodated in the unutilized portion of the partition's storage. The fragmentation enables complete utilization of the storage. Further, fragmentation of data logs also allows efficient processing, thereby avoiding any performance impacts due to processing of larger data logs. Moreover, in said implementation, the data logs can be fragmented based on the requirement of specific applications and therefore, can be implemented in different forms for different applications. That is, it may be determined that for one application, the fragmentation should be done to a size of 10 MB per data log for efficient utilization of space. However, for another application, the fragmentation may be limited to 8 MB for efficient storage space utilization; therefore the fragmentation increases the utilization by filling the unutilized spaces to meet the utilization requirement, wherein based on the efficient utilization requirement, that corresponds to the utilization level of the utilization mode, storage spaces can be filled to correspond to the claimed limitation].
Casanova and Achar are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Casanova and Achar before him or her, to modify the method of Casanova to include the determination of the utilization mode by filling the unused spaces to increase utilization of Achar because it will enhance data access.
The motivation for doing so would be [“ allows efficient processing, thereby avoiding any performance impacts due to processing of larger data logs” (Column 5, line 54 by Achar)].
Casanova once the first utilization level target is achieved, reentering the expansion mode during which additional discrete storage portions are incrementally assigned to the at least one processing node until a second assignment level target is achieved [(Paragraphs 0033; FIG. 1) where Casanova teaches that the the originating node may allocate a replacement storage unit for each of the non-responding storage units in the original allocation. The fragment is sent to the replacement set of storage units, and the above process is repeated until the originating node receives confirmation from a given number of storage units for each of the fragments, where it will be obvious for the process of allocating storage spaces till a threshold is reached to be repeated as Casanova teaches repeating the process of allocating storage units till a confirmation is received to correspond to the claimed limitation].
Casanova/ Achar does not appear to explicitly disclose the discrete storage portions are assigned to at least one processing node, for storing content; entering a utilization mode that is separate from the expansion mode until a first utilization level target is achieved; and once the first utilization level target is achieved, switching from the utilization mode to the expansion mode.
However, Okelberry discloses the discrete storage portions are assigned to at least one processing node, for storing content; entering a utilization mode that is separate from the expansion mode until a first utilization level target is achieved; and once the first utilization level target is achieved, switching from the utilization mode to the expansion mode [(Paragraph 0050; FIG. 1) where Okelberry teaches that data is written to the fastest available region (e.g., the region 250-0 as shown in FIG. 2B unless it is full), so that the maximum bandwidth is available for periods of high demand In some implementations, the system switches back to the non-surge mode when the disk utilization falls below a predetermined level, e.g., th.sub.2. In some implementations, the first threshold th.sub.1 and the second threshold th.sub.2 are different. For example, the file system can switch into the surge mode when the disk utilization is above 92% and then switch out of the surge mode when the disk utilization drops below 85%. Since switching to the surge mode increases the available bandwidth, which in turn lowers the current disk utilization, having the two different configured levels th.sub.1 and th.sub.2 for the mode switch avoids oscillating between the two modes; where Okelberry teaches writing data in two modes and switching between modes based on a predetermined threshold criteria. So, it will be obvious to one of ordinary skill in the art to modify the teaching of Casanova/ Achar, the increase of the utilization level by filling the unutilized spaces to meet the utilization requirement, to include the switching between one of the two modes of Okelberry based on the threshold predefined criteria to correspond to the claimed limitation of entering a utilization mode that is separate from the expansion mode during which the utilization of the assigned discrete portions is increased by backfilling unused gaps within the assigned discrete portions with the content until a first utilization level target is achieved; and once the first utilization level target is achieved, switching from the utilization mode to the expansion mode].
Casanova/ Achar and Okelberry are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Casanova/ Achar and Okelberry before him or her, to modify the method of Casanova/ Achar to include the determination of the utilization mode by filling the unused spaces to increase utilization of Okelberry because it will enhance data access.
The motivation for doing so would be [“ determining disk utilization and utilizing the determined disk utilization for write bandwidth improvement” (Paragraph 0051 by Okelberry)].
Therefore, it would have been obvious to combine Casanova and Achar to obtain the invention as specified in the instant claim.
As for independent claims 10 and 19, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
Claims 2, 3, 11, 12, 20 and 21 rejected under 35 U.S.C. 103(a) as being disclosed by Casanova in view of Achar in view of Okelberry, as applied to claims 1, 10 and 19, and further in view of Wells et al.  (US PGPUB 2019/0042150 hereinafter referred to as Wells).
As per dependent claim 2, Casanova/Achar discloses the computer-implemented method of claim 1.  
Casanova/Achar does not appear to explicitly disclose once the second assignment level target is achieved, reentering the utilization mode during which the utilization of the assigned discrete portions is increased until a second utilization level target is achieved.
However, Wells discloses once the second assignment level target is achieved, reentering the utilization mode during which the utilization of the assigned discrete portions is increased until a second utilization level target is achieved [(Paragraphs 0038 and 0064; FIGs. 3 and 10) where Hu teaches where after a period in the deterministic mode 302, the isolation region will enter the non-deterministic mode 304 once a threshold level of maintenance tasks become necessary. In the non-deterministic mode 304, the isolation region will perform maintenance tasks and write operations. While it is possible, it is not necessary for all of the maintenance tasks and write operations to be performed before the isolation region re-enters the deterministic mode 302; and where the maintenance counter is checked to determine whether sufficient maintenance operations have been performed and the isolation region can return to operating in the deterministic mode. If so, then the isolation region re-enters the deterministic mode at step 1002 and the method steps 1000 repeats. If not, then additional maintenance operations and write operations are performed again at step 1012, where it will be obvious for the method of Casanova/Achar that determines the entring of the utilization mode based on the utilization target level to be modified to include the re-entring of a certain mode based on certain threshold level being met of Wells to correspond to the claimed limitation].
Casanova/Achar and Wells are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Casanova/Achar before him or her, to modify the method of Casanova/Achar to include the re-entring of a certain operation mode after certain threshold criteria beint met of Wells because it will enhance storage space allocation.
The motivation for doing so would be [“ improved SSD architecture that supports low latency operation to provide consistent and predictable I/O operation and performance” (Paragraph 0008 by Wells)].
 Therefore, it would have been obvious to combine Casanova/Achar and Wells to obtain the invention as specified in the instant claim.
As per dependent claim 3, Casanova once the second utilization level target is achieved, reentering the expansion mode one or more additional times during which additional discrete storage portions are incrementally assigned to the at least one processing node until one or more additional assignment level targets are achieved [(Paragraphs 0033; FIG. 1) where Casanova teaches that the the originating node may allocate a replacement storage unit for each of the non-responding storage units in the original allocation. The fragment is sent to the replacement set of storage units, and the above process is repeated until the originating node receives confirmation from a given number of storage units for each of the fragments, where it will be obvious for the process of allocating storage spaces till a threshold is reached to be repeated as Casanova teaches repeating the process of allocating storage units till a confirmation is received to correspond to the claimed limitation].
Wells discloses once the one or more additional assignment level targets are achieved, reentering the utilization mode one or more additional times during which the utilization of the assigned discrete portions is increased until one or more additional utilization level targets are achieved [(Paragraphs 0038 and 0064; FIGs. 3 and 10) where Wells teaches where after a period in the deterministic mode 302, the isolation region will enter the non-deterministic mode 304 once a threshold level of maintenance tasks become necessary. In the non-deterministic mode 304, the isolation region will perform maintenance tasks and write operations. While it is possible, it is not necessary for all of the maintenance tasks and write operations to be performed before the isolation region re-enters the deterministic mode 302; and where the maintenance counter is checked to determine whether sufficient maintenance operations have been performed and the isolation region can return to operating in the deterministic mode. If so, then the isolation region re-enters the deterministic mode at step 1002 and the method steps 1000 repeats. If not, then additional maintenance operations and write operations are performed again at step 1012, where it will be obvious for the method of Casanova/Achar that determines the entring of the assignment mode based on the assignment target level to be modified to include the re-entring of a certain mode based on certain threshold level being met of Wells to correspond to the claimed limitation].
As for claims 11 and 20, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 12 and 21, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claims 4, 13 and 22 rejected under 35 U.S.C. 103(a) as being disclosed by Casanova in view of Achar in view of Okelberry, as applied to claims 1, 10 and 19, and further in view of Kushwah et al.  (US PGPUB 2018/0121454 hereinafter referred to as Kushwah).
As per dependent claim 4, Casanova/Achar discloses the computer-implemented method of claim 1.  
Casanova/Achar does not appear to explicitly disclose wherein the at least one processing node is one of a plurality of processing nodes within a storage appliance.
However, Kushwah discloses wherein the at least one processing node is one of a plurality of processing nodes within a storage appliance [(Paragraphs 0020-0022 and 0204; FIGs. 1 and 21) where Patey teaches FIG. 21 depicts an example computer system with a storage appliance snapshot manager. The computer system includes a processor 2101 (possibly including multiple processors, multiple cores, multiple nodes, and/or implementing multi-threading, etc.). The computer system includes memory 2107. The memory 2107 may be system memory (e.g., one or more of cache, SRAM, DRAM, zero capacitor RAM, Twin Transistor RAM, eDRAM, EDO RAM, DDR RAM, EEPROM, NRAM, RRAM, SONOS, PRAM, etc.) or any one or more of the above already described possible realizations of machine-readable media. The computer system also includes a bus 2103 (e.g., PCI, ISA, PCI-Express, HyperTransport® bus, InfiniBand® bus, NuBus, etc.) and a network interface 2105 (e.g., a Fiber Channel interface, an Ethernet interface, an internet small computer system interface, SONET interface, wireless interface, etc.). The system also includes a storage appliance snapshot manager 2111. The storage appliance snapshot manager 2111 can be configured with either or both of the snapshot layout/arrangement creation and utilization functionality and the synthetic baseline snapshot and eviction state refresh functionality described above to correspond to the claimed limitation].
Casanova/Achar and Kushwah are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Casanova/Achar and Kushwah before him or her, to modify the method of Casanova/Achar to include the storage appliance and the processing nodes of Kushwah because it will enhance data access.
The motivation for doing so would be [“ Creating synthetic baseline snapshots and refreshing eviction data of stable data blocks can avoid eviction of stable data blocks and reduce the risk of violating a RTO” (Paragraph 0020 by Kushwah)].
 Therefore, it would have been obvious to combine Casanova/Achar and Kushwah to obtain the invention as specified in the instant claim.
As for claims 13 and 22, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
Claims 5, 6, 14, 15, 23 and 24 rejected under 35 U.S.C. 103(a) as being disclosed by Casanova in view of Achar in view of Okelberry in view of Kushwah, as applied to claims 4, 13 and 22, and further in view of Raker et al.  (US PGPUB 2006/0294290 hereinafter referred to as Raker).
As per dependent claim 5, Casanova/Achar discloses the computer-implemented method of claim 4.  
Casanova/Achar does not appear to explicitly disclose wherein the plurality of processing nodes within the storage appliance each enter the expansion mode at about the same time.
However, Raker discloses wherein the plurality of processing nodes within the storage appliance each enter the expansion mode at about the same time [(Paragraphs 0007-0008, 0015 and 0029; FIGs. 1 and 3) where Raker teaches he second plurality of programmable devices is programmed concurrently by sending a command to the second plurality of programmable devices to enter program mode and sending the program code to the second plurality of programmable devices. The program code is sent to the second plurality of programmable devices in one block. The programmable devices comprise at least one of a microcontroller, a microprocessor, or a computer system, where programming mode is entered for those programmable devices that are to be programmed with a particular program code file. Master 212 transmits commands over communication path 210 to cause those programmable devices that are to be programmed to enter the concurrent programming mode. Typically, architecture 200 provides the capability to program programmable devices individually, or to program multiple programmable devices concurrently. In order to support both programming modes, the commands used to enter individual programmable device programming mode are typically different than the commands used to enter concurrent multiple programmable device to correspond to the claimed limitation].
Casanova/Achar and Raker are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Casanova/Achar and Raker before him or her, to modify the method of Casanova/Achar to include the processing nodes entring the expansion mode concurrently of Raker because it will enhance data access.
The motivation for doing so would be [“ Creating synthetic baseline snapshots and refreshing eviction data of stable data blocks can avoid eviction of stable data blocks and reduce the risk of violating a RTO” (Paragraph 0020 by Raker)].
 Therefore, it would have been obvious to combine Casanova/Achar and Raker to obtain the invention as specified in the instant claim.
As per dependent claim 6, Casanova/Achar discloses wherein the plurality of processing nodes within the storage appliance each enter the utilization mode at about the same time [(Paragraphs 0007-0008, 0015 and 0029; FIGs. 1 and 3) where Raker teaches he second plurality of programmable devices is programmed concurrently by sending a command to the second plurality of programmable devices to enter program mode and sending the program code to the second plurality of programmable devices. The program code is sent to the second plurality of programmable devices in one block. The programmable devices comprise at least one of a microcontroller, a microprocessor, or a computer system, where programming mode is entered for those programmable devices that are to be programmed with a particular program code file. Master 212 transmits commands over communication path 210 to cause those programmable devices that are to be programmed to enter the concurrent programming mode. Typically, architecture 200 provides the capability to program programmable devices individually, or to program multiple programmable devices concurrently. In order to support both programming modes, the commands used to enter individual programmable device programming mode are typically different than the commands used to enter concurrent multiple programmable device to correspond to the claimed limitation].
As for claims 14 and 23, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for claims 15 and 24, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Claims 7, 16 and 25 rejected under 35 U.S.C. 103(a) as being disclosed by Casanova in view of Achar in view of Okelberry in view of Kushwah in view of Raker, as applied to claims 4, 13 and 22, and further in view of Engh-Halstvedt et al.  (US PGPUB 2021/0295584 hereinafter referred to as Engh-Halstvedt).
As per dependent claim 7, Casanova/Achar discloses the computer-implemented method of claim 4.  
Casanova/Achar does not appear to explicitly disclose when incrementally assigning a discrete storage portion, determining if the discrete storage portion being assigned is a last available discrete storage portion within the storage system.
However, Engh-Halstvedt discloses when incrementally assigning a discrete storage portion, determining if the discrete storage portion being assigned is a last available discrete storage portion within the storage system [(Paragraphs 0124-0125; FIGs. 1 and 5c) where Engh-Halstvedt teaches where memory space blocks are arranged in (represented by) a list, this can be, and in an embodiment is, done by determining whether the current block of memory space is the last block of memory space in the list. For example, in linked list embodiments where a sequence indicating link comprising a pointer is provided, it may be determined that the current block of memory space is the last block of memory space in the linked list (and that therefore there is not another memory space block (already) in the set that can store the data) when then pointer for the “current” memory space block does not point to another memory space block (is “null”) if it is determined (by the memory space allocation circuit) that there is not another memory space block (already) in the set that can store the data (if it is determined that the current block of memory space is the last block of memory space in the (linked) list), then a block (or blocks) of memory space is in an embodiment added to the set (e.g., and in an embodiment, at the end of the (linked) list) to thereby provide a new (the next) block(s) of memory space in the set (list) (and memory space for storing the (vertex shaded attribute) data is in an embodiment allocated from the (first) added block of memory space), where it will be obvious for the method of Casanova/Achar that assigns storage spaces to be modified to include the determination of the last available storage portion of Engh-Halstvedt to correspond to the claimed limitation].
Casanova/Achar and Engh-Halstvedt are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Casanova/Achar and Engh-Halstvedt before him or her, to modify the method of Casanova/Achar to include the processing nodes entring the expansion mode concurrently of Engh-Halstvedt because it will enhance memory allocation.
The motivation for doing so would be [“ achieve more efficient allocation of memory” (Paragraph 0020 by Engh-Halstvedt)].
 Therefore, it would have been obvious to combine Casanova/Achar and Engh-Halstvedt to obtain the invention as specified in the instant claim.
As for claims 16 and 25, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claims 8, 9, 17, 18, 26 and 27 rejected under 35 U.S.C. 103(a) as being disclosed by Casanova in view of Achar in view of Okelberry in view of Kushwah in view of Raker and in view of Engh-Halstvedt, as applied to claims 7, 16 and 25, and further in view of Hu et al.  (US PGPUB 2020/0210081 hereinafter referred to as Hu).
As per dependent claim 8, Casanova/Achar discloses the computer-implemented method of claim 7.  
Casanova/Achar does not appear to explicitly disclose if the discrete storage portion is the last available discrete storage portion within the storage system, assigning the last discrete storage portion one sub- portion at a time.
However, Hu discloses if the discrete storage portion is the last available discrete storage portion within the storage system, assigning the last discrete storage portion one sub- portion at a time [(Paragraphs 0023 and 0028; FIGs. 1 and 2) where Hu teaches where memory management method is illustrated according to an embodiment of the instant disclosure. As shown in FIG. 1, the memory management method 100 provided by this embodiment is implemented by the following steps: step S101: determining a number of the host devices configured in the device system; step S102: providing a corresponding device code to each host device; step S103: determining the memory capacity of the memory block; step S104: dividing the memory block to a plurality of memory sub-blocks; step S105: allocating memory to each host device and accordingly building an allocation table; where the memory capacity of the memory sub-block allocated to the host device having a device code “0” is 16 GB, the memory capacity of the memory sub-block allocated to the host device having a device code “1” is 64 GB, and the memory capacity of the memory sub-block allocated to the host device having a device code “7” is 2 GB. However, the allocation table shown in FIG. 2 is only for illustrating how those memory sub-blocks are allocated to the host devices but not for restricting the instant disclosure. Additionally, in this embodiment, the allocation table records the determined memory capacity of the memory block (that is, the allocation table in FIG. 2 records that the determined memory capacity of the memory block is 512 GB). The allocation table also records the determined number of the host devices of the device system (that is, the allocation table in FIG. 2 records that the determined number of the host devices of the device system is 8), where it will be obvious for the method of Casanova/Achar/ Engh-Halstvedt that determines the last available storage portion to be modified to include the split into sub-blocks to be assigned at a time of Hu to correspond to the claimed limitation].
Casanova/Achar and Hu are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Casanova/Achar and Engh-Halstvedt before him or her, to modify the method of Casanova/Achar to include the sub-block allocation of Hu because it will enhance memory allocation.
The motivation for doing so would be [“ effectively allocate resources (especially the memory) of a computer system to different host devices according to requirements of different users” (Paragraph 0003 by Hu)].
 Therefore, it would have been obvious to combine Casanova/Achar and Hu to obtain the invention as specified in the instant claim.
As per dependent claim 9, Hu discloses if the discrete storage portion is the last available discrete storage portion within the storage system, enabling each of the plurality of processing nodes to access at least a sub-portion of the last discrete storage portion [(Paragraphs 0023 and 0028; FIGs. 1 and 2) where Hu teaches where memory management method is illustrated according to an embodiment of the instant disclosure. As shown in FIG. 1, the memory management method 100 provided by this embodiment is implemented by the following steps: step S101: determining a number of the host devices configured in the device system; step S102: providing a corresponding device code to each host device; step S103: determining the memory capacity of the memory block; step S104: dividing the memory block to a plurality of memory sub-blocks; step S105: allocating memory to each host device and accordingly building an allocation table; where the memory capacity of the memory sub-block allocated to the host device having a device code “0” is 16 GB, the memory capacity of the memory sub-block allocated to the host device having a device code “1” is 64 GB, and the memory capacity of the memory sub-block allocated to the host device having a device code “7” is 2 GB. However, the allocation table shown in FIG. 2 is only for illustrating how those memory sub-blocks are allocated to the host devices but not for restricting the instant disclosure. Additionally, in this embodiment, the allocation table records the determined memory capacity of the memory block (that is, the allocation table in FIG. 2 records that the determined memory capacity of the memory block is 512 GB). The allocation table also records the determined number of the host devices of the device system (that is, the allocation table in FIG. 2 records that the determined number of the host devices of the device system is 8), where it will be obvious for the method of Casanova/Achar/ Engh-Halstvedt that determines the last available storage portion to be modified to include the split into sub-blocks to be assigned at a time of Hu to correspond to the claimed limitation].
As for claims 17 and 26, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
As for claims 18 and 27, the applicant is directed to the rejections to claim 9 set forth above, as they are rejected based on the same rationale.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135